DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


 EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please make the following corrections to eliminate minor typographical errors and antecedent basis issues.
1.	 In Claim 4, line 3
	“the state of communication”  should be changed to: -- a state of communication --
2.	 In Claim 5, lines 12
	“the acquired state of communication”  should be changed to: -- the acquired communication state --
3.	 In Claim 5, line 15
	“the acquired state of communication”  should be changed to: -- the acquired communication state --


Allowable Subject Matter
1.	Claims 1 & 3-5 are allowed.
2.	The following is Examiners statement of reasons for allowance:
Claims 1 & 3-5 uniquely identify the distinct features of a voice recognition device and a voice recognition method.
The closest prior art made of record is Gupta (US 20030120493 A1), Koll (US 20100057450 A1) and Hanazawa (US 20070027693 A1).
The cited reference (Gupta) teaches wherein the system includes a client device in communication with a server. The client device receives an input speech utterance in a voice dialog via an input device from a user of the system. The client device includes a speech recognition engine that compares the received input speech to stored recognition vocabulary representing a currently active vocabulary. The speech recognition engine recognizes the received utterance, and an application dynamically updates the recognition vocabulary. The dynamic update of the active vocabulary can also be initiated from the server, depending upon the client application being run at the client device. The server generates a result that is sent to the client device via a suitable communication path. The client application also provides the ability to customize voice-activated commands in the recognition vocabulary related to common client device functions, by using a speaker-training feature of the speech recognition engine. 
The cited reference (Koll) teaches wherein a hybrid speech recognition system uses a client-side speech recognition engine and a server-side speech recognition engine to produce speech recognition results for the same speech. An arbitration engine produces speech recognition output based on one or both of the client-side and server-side speech recognition results.

The cited reference (Gupta, Koll and Hanazawa) fails to disclose wherein the processing circuitry sets a command vocabulary and a large vocabulary as the recognition target vocabulary, and when the acquired state of communication indicates that communication with the server device can be performed, the processing circuitry changes the recognition target vocabulary to the command vocabulary, and when the acquired state of communication indicates that communication with the server device cannot be performed, the processing circuitry changes the recognition target vocabulary to the command vocabulary and the large vocabulary. 
“PCT JP International Preliminary Report on Patentability” and “English Translation of the Written Opinion of the International Search Authority”. As a result and for these reasons, Examiner indicates Claims 1 & 3-5 as allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 


MARCUS T. RILEY, ESQ.
Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677